STATE OF VERMONT
SUPERIOR COURT                                                  ENVIRONMENTAL DIVISION
                                                                   Docket No. 22-2-16 Vtec

                          ANR v Branon and Branon, Trustees

                             ENTRY REGARDING MOTION

Count 1, ANR Enforcement of an Administrative Order (22-2-16 Vtec)


Title:        Motion to Appoint Guardian Ad Litem (Motion 2)
Filer:        Charles D. Hickey, in his capacity as attorney for Paul Branon
Attorney:     Charles D. Hickey, Esq.
Filed Date:   May 16, 2016

Response filed on 05/18/2016 by Attorney Evan P. Meenan for Petitioner Agency of Natural
Resources

The motion is GRANTED.

         Respondent Paul Branon is 79 years of age and one of the two named trustee holders of
title to the Lake Memphremagog property that is the subject of the ANR Administrative Order
that is the subject of this enforcement action. Mr. Branon’s Vermont attorney reports that Mr.
Branon is in extremely poor health, diagnosed with an aggressive form of lung cancer and
suffering from dementia. Mr. Branon is currently being treated by specialists affiliated with
Harvard Medical School and the Mass General Cancer Center. Mr. Branon’s personal physician
reports that, due to his “significant dementia,” Mr. Branon “is not able to participate
meaningfully in his own defense, nor is he able to understand the legal issues and procedures
which confront him.” Corresp. from Dr. Edwin Knights, MD, dated April 26, 2016.
       Dr. Jon S. Du Bois also reports that, due to Mr. Branon’s “current medical condition, I do
not feel it is advisable for him to travel out of town or be away from the comfort of his house”
in Acton, Massachusetts.
       For all these reasons, Attorney Hickey has requested that a guardian ad litem be
appointed for Mr. Branon and specifically recommends that the Court appoint Kenneth
Kalinowski, who is Mr. Branon’s son-in-law and is thoroughly familiar with the facts of this
enforcement action.
ANR v. Branon, No. 22.-216 Vtec (EO on Appointment of GAL) (05-24-2016)                    Page 2.


        Based upon these representations, the Court concludes that Mr. Branon is an
“incompetent person” under V.R.C.P. 17(b) and does hereby appoint Kenneth Kalinowski to
serve as the Guardian Ad Litem to represent Mr. Branon and his interests in this matter. The
Court concludes that the facts presented provide a sufficient foundation to make these findings
on the issue of Mr. Branon’s competency. See In re Judicial Review of S.A., 155 Vt. 112, 116-17
(1990).
        To the extent that the trust documents do not provide for Mr. Branon’s continued
service as a co-trustee for the overseeing of this property, we direct Mr. Branon’s legal counsel
and GAL to advise the Court on any substitute trustee appointment.

So ordered.

Electronically signed on May 24, 2016 at Montpelier, Vermont, pursuant to V.R.E.F. 7(d).



________________________________
Thomas S. Durkin, Judge
Environmental Division


Notifications:
Evan P. Meenan (ERN 1632), Attorney for Petitioner Agency of Natural Resources
Charles D. Hickey (ERN 3831), Attorney for Respondents Paul and Mary Branon

dchamber